internal_revenue_service number release date index number 2207a ------------------- ------------------------------------- ----------------------- ------ ------------------------------------------------------ ---------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ----------------- telephone number ---------- refer reply to cc psi plr-142493-14 date date legend ------------------- ------------------------ ------------------------------- ----------------------------------- ---------------------------- --------- --------- --------------------- --------- --------------------------------------- ------------------------------------------- -------------------------------------------------------------------------------- spouse grantor_trust child child marital trust credit_shelter_trust disclaimer_trust state state statute state statute court ----------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------- marital trust marital trust state statute state statute date date date date date date ----------- ----------- --------------------------------------------- --------------------------------------------- -------------------- ------------------ ------------------- ----------------------- ---------------------------- ---------------------------- plr-142493-14 date date ------------------- ---------------------------- dear -------------- this letter responds to your authorized representative’s letter dated date requesting rulings concerning the federal income gift and estate_tax treatment of the judicial severance of a marital trust and the renunciations by spouse of her interests in one of the divided marital trusts facts the facts submitted and the representations made are summarized as follows on date grantor created trust a revocable_trust trust was amended by grantor several times prior to grantor’s death on date at which time trust became irrevocable grantor was survived by spouse child and child sections dollar_figure and dollar_figure of trust provide that upon the death of grantor survived by spouse the trustee is to divide the trust estate into separate trusts marital trust and credit_shelter_trust section dollar_figure of trust governs marital trust and requires the trustee to pay spouse all the net_income of marital trust in quarterly or more frequent intervals for her lifetime in addition section dollar_figure of trust provides that the trustee may distribute to spouse as much principal as the trustee in its sole discretion deems advisable for spouse’s support maintenance and welfare including any needs arising from accidents illness or other emergencies upon spouse’s death the remaining principal and income of marital trust is to be distributed to credit_shelter_trust after payment of any taxes attributable to marital trust’s inclusion in spouse’s estate section dollar_figure of trust further provides that spouse may disclaim rights to receive income and principal from part or all of marital trust as spouse specifies in a writing deposited with the trustee during spouse’s lifetime section dollar_figure of trust provides that assets disclaimed by spouse are to be held in further trust the disclaimer_trust from the disclaimer_trust the trustee may distribute to spouse during her lifetime as much of the net_income and principal as the trustee in its sole discretion deems advisable for spouse’s support maintenance and welfare including any needs arising from accidents illness or other emergencies upon spouse’s death the remaining principal and income of disclaimer_trust are to be distributed to credit_shelter_trust section dollar_figure of trust governs the credit_shelter_trust and provides that the trustee is to pay spouse during her lifetime all the net_income and principal of credit_shelter_trust as plr-142493-14 the trustee in its sole discretion deems advisable for spouse’s support maintenance and welfare including any needs arising from accidents illness or other emergencies section dollar_figure of trust further provides that the trustee also may pay to the issue or other beneficiaries as designated by grantor not necessarily in equal shares so much of the remainder of net_income and principal as the trustee in its sole discretion deems advisable for a beneficiary’s support maintenance and welfare including any needs arising from accidents illness or other emergencies section dollar_figure of trust provides for distribution of the trust estate after the death of spouse or after the death of grantor should spouse not survive the grantor section dollar_figure of trust provides for the conditional funding of a separate trust for the benefit of grantor’s then living grandchildren and further provides that all the rest residue and remainder of the trust estate including credit_shelter_trust shall be divided and distributed in equal shares to child and child section dollar_figure of trust provides that in the event a child of grantor does not survive the termination of trust then the assets held in the deceased child’s share of the trust estate shall instead be held in further trust for the benefit of the then surviving children of such child or the deceased children of such child having surviving issue section dollar_figure of trust provides that trust is to be governed by state law it is represented that on date spouse executed a qualified_disclaimer with respect to all of spouse’s right title and interest in credit_shelter_trust in accordance with sec_2518 and state statute and state statute on date the executors of grantor’s estate timely filed form_706 united_states estate and generation-skipping_transfer_tax return on schedule m of grantor’s form_706 an election was made to treat marital trust as qualified_terminable_interest_property qtip pursuant to sec_2056 of the internal_revenue_code as of the date of this ruling_request spouse child and child are still living on date the trustee of trust petitioned court for an order pursuant to authority under state statute and state statute to sever marital trust into two separate and distinct marital trusts to be called marital trust and marital trust included in the petition was a request to modify certain administrative provisions of trust and to correct scrivener’s errors on date spouse conditionally renounced her entire_interest in marital trust and disclaimer_trust in accordance with state statute and state statute it is represented that the renunciations will not be qualified disclaimers under sec_2518 the renunciations are conditioned upon the following a the entering of an order by court approving the petition filed on date b the issuance of a favorable response from the plr-142493-14 internal_revenue_service to this request for a private_letter_ruling and c the execution of a net_gift agreement between spouse and child and child in a net_gift agreement dated date child and child agreed as follows a any and all gift_tax imposed on spouse’s gift of spouse’s qualifying_income interest under sec_2511 will be paid_by child and child b child and child will be personally and solely responsible for any such gift_tax liability and c spouse also will exercise spouse’s right of recovery under sec_2207a to recover from child and child the gift_tax attributable to the deemed gift under sec_2519 on date court entered an order approving the judicial severance of marital trust and the modification of trust as set forth in the petition pursuant to court’s order each of marital trust and marital trust is considered a separate trust for all purposes and each such trust shall be funded with such assets of marital trust as the trustee in its sole discretion determines to be appropriate and each such trust shall be held administered and distributed pursuant to the same terms state statute provides that a person may disclaim in whole or in part conditionally or unconditionally any interest in or over property state statute further provides that a disclaimer becomes irrevocable when any conditions to which the disclaimant has made the disclaimer are satisfied and when the disclaimer is delivered and filed in accordance with state law state statute provides that upon the disclaimer of a preceding interest a future_interest held by a person other than the disclaimant takes effect as if the disclaimant had died or ceased to exist immediately before the time of distribution but a future_interest held by the disclaimant is not accelerated in possession or enjoyment as a result of the disclaimer state statute provides that after notice to the qualified beneficiaries a trustee may divide a_trust into two or more separate trusts if the result does not impair rights of any beneficiary or adversely affect achievement of the purposes of the trusts state statute provides that a separate trust created by severance must be treated as a separate trust for all purposes from the date on which the severance is effective you have requested the following rulings the judicial severance of marital trust into marital trust and marital trust on a non-pro rata basis will not cause marital trust marital trust marital trust or any beneficiary of these three trusts to recognize any ordinary_income or loss or capital_gain or loss under sec_61 or sec_1001 plr-142493-14 the judicial severance of marital trust into marital trust and marital trust will not disqualify marital trust or marital trust as qtip trusts under sec_2056 spouse’s renunciations of her interests in marital trust and disclaimer_trust will not cause marital trust to fail to be qualified as a qtip_trust under sec_2056 spouse’s renunciations of her interests in marital trust and disclaimer_trust will result in a gift by spouse of spouse’s qualifying_income interest in marital trust under sec_2511 and a gift of all of the other_property and other interests in property then owned by marital trust other than spouse’s qualifying_income interest in marital trust under sec_2519 as a result of spouse’s renunciations of her interests in marital trust and disclaimer_trust spouse will not be deemed to have made a gift of the property held in marital trust under sec_2519 in determining the amount of spouse’s gift resulting from spouse’s renunciations of her interests in marital trust and disclaimer_trust the amount_of_the_gift will be reduced by the gift_taxes paid or to be paid_by or recovered from child and child in determining the value of spouse’s gift resulting from spouse’s renunciations of her interests in marital trust and disclaimer_trust the value of spouse’s interest in marital trust will not be valued at zero under sec_2702 after spouse’s renunciations of her interests in marital trust and disclaimer_trust no part of the property of marital trust or disclaimer_trust deemed transferred under sec_2519 will be includible in spouse’s gross_estate under sec_2044 because of the application of sec_2044 law and analysis ruling sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized under sec_1001 the entire amount of gain_or_loss must be recognized except as otherwise provided sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of plr-142493-14 property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained under sec_1_1001-1 the severance of a_trust occurring on or after date is not an exchange of property for other_property differing materially either in_kind or in extent if-- i an applicable_state_statute or the governing instrument authorizes or directs the trustee to sever the trust and ii any non-pro rata funding of the separate trusts resulting from the severance whether mandatory or in the discretion of the trustee is authorized by an applicable_state_statute or the governing instrument an exchange of property results in the realization of gain under sec_1001 if the properties exchanged are materially different 499_us_554 properties exchanged are materially different if the properties embody legal entitlements different in_kind or extent or if they confer different rights and powers id pincite a partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests in order to extinguish their survivorship interests see revrul_56_437 1956_2_cb_507 the severance of marital trust into marital trust and marital trust on a non-pro rata basis is consistent with revrul_56_437 is authorized by state law and is not inconsistent with the provisions of marital trust therefore the severance is consistent with sec_1_1001-1 accordingly based on the facts submitted and the representations made we conclude that the judicial severance of marital trust into marital trust and marital trust on a non-pro rata basis will not cause marital trust marital trust marital trust or any beneficiary of these three trusts to recognize any ordinary_income or loss or capital_gain or loss under sec_61 or sec_1001 ruling sec_2 and sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that except as limited by sec_2056 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate under sec_2056 a marital_deduction is not allowable for an interest in property passing to the surviving_spouse that is a terminable_interest an interest passing to the surviving_spouse is a terminable_interest if it will terminate or fail on the lapse of time or on the occurrence of an event or contingency or on the failure of an event or plr-142493-14 contingency to occur and on termination an interest in the property passes to someone other than the surviving_spouse sec_2056 allows an estate_tax_marital_deduction for qtip under sec_2056 the term qualified_terminable_interest_property means property that passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which the qualified terminable_interest election under sec_2056 applies sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals and no person has a power to appoint any part of the property to any person other than the surviving_spouse during the surviving spouse’s life in this case after the judicial severance of marital trust into marital trust and marital trust spouse will continue to be entitled to all the income from the property in marital trust and marital trust payable in quarterly or more frequent intervals further no person will have a power to appoint any part of the property in marital trust and marital trust to any person other than the surviving_spouse accordingly spouse will continue to have a qualifying_income interest in marital trust and marital trust after the judicial severance of marital trust further after spouse’s renunciations of her interests in marital trust and disclaimer_trust spouse will continue to have a qualifying_income interest in marital trust based upon the facts submitted and the representations made we conclude that the judicial severance of marital trust into marital trust and marital trust will not disqualify marital trust or marital trust as qtip trusts under sec_2056 and that spouse’s renunciations of her interests in marital trust and disclaimer_trust will not cause marital trust to fail to be qualified as a qtip_trust under sec_2056 ruling sec_4 and sec_2501 imposes a tax on the transfer of property by gift by an individual under sec_2502 the gift_tax imposed under sec_2501 is the liability of the donor sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 of the gift_tax regulations provides that the gift_tax applies to gifts indirectly made thus any transaction in which an interest in property is gratuitously passed or conferred upon another regardless of the means or device employed constitutes a gift subject_to tax sec_25_2511-2 provides that the gift_tax is a primary and personal liability of the donor is an excise upon his act of making the transfer is measured by the value of the plr-142493-14 property passing from the donor and attaches regardless of the fact that the identity of the donee may not then be known or ascertainable sec_2519 provides that any disposition of all or part of a qualifying_income_interest_for_life in any property to which sec_2519 applies is treated as a transfer of all interests in the property other than the qualifying_income interest sec_2519 provides that sec_2519 applies to any property if a deduction was allowed with respect to the transfer of such property to the donor under sec_2056 sec_25_2519-1 provides that if a donee spouse makes a disposition of all or part of a qualifying_income_interest_for_life in any property for which a deduction was allowed under sec_2056 the donee spouse is treated for purposes of chapter sec_11 and sec_12 as transferring all interests in property other than the qualifying_income interest a transfer of all or a portion of the income_interest of the spouse is a transfer by the spouse under sec_2511 sec_25_2519-1 provides that the amount treated as a transfer under sec_2519 upon a disposition of all or part of a qualifying_income_interest_for_life in qtip is equal to the fair_market_value of the entire property subject_to the qualifying_income interest determined on the date of the disposition including any accumulated income and not reduced by any amount excluded from total gifts under sec_2503 with respect to the transfer creating the interest less the value of the qualifying_income interest in the property on the date of the disposition the gift_tax consequences of the disposition of the qualifying_income interest are determined separately under sec_25_2511-2 sec_25_2519-1 provides that the amount treated as a transfer under sec_25_2519-1 is further reduced by the amount the donee spouse is entitled to recover under sec_2207a if the donee spouse is entitled to recover gift_tax under sec_2207a the amount_of_the_gift tax recoverable and the value of the remainder_interest treated as transferred under sec_2519 are determined by using the same interrelated computation applicable for other transfers in which the transferee assumes the gift_tax liability the gift_tax consequences of failing to exercise the right of recovery are determined separately under sec_25_2207a-1 under sec_2207a and sec_25_2207a-1 if an individual is treated as transferring an interest in property by reason of sec_2519 the individual is entitled to recover from the person receiving the property as defined in sec_25_2207a-1 the amount of gift_tax attributable to that property under sec_25_2207a-1 if the property is in trust at the time of the transfer the person receiving the property is the trustee and any person who has received a distribution of the property prior to the expiration of the right of recovery if the property does not remain in trust under sec_25_2207a-1 the failure of a person to exercise a right of recovery provided by sec_2207a is treated as a transfer for federal gift_tax purposes of the unrecovered amounts to the persons from whom the recovery could have been obtained plr-142493-14 revrul_75_72 1975_1_cb_310 holds that if at the time of the transfer a gift is made subject_to a condition that the gift_tax is to be paid_by the donee or out of the transferred property then the donor receives consideration for the transfer in the amount_of_the_gift tax to be paid_by the donee thus under sec_2512 the value_of_the_gift is the fair_market_value of the property passing from the donor less the amount_of_the_gift tax to be paid_by the donee or from the property itself revrul_81_223 1981_2_cb_189 holds that in determining the amount_of_the_gift tax_liability that is to be subtracted from the value of the transferred property the donor's available unified_credit must be used to reduce the gift_tax liability that the donee has assumed to the extent unified_credit is available as stated above pursuant to court order dated date and applicable state law after the division of marital trust spouse’s interest in marital trust will be separate and distinct from her interest in marital trust therefore based upon the facts submitted and the representations made after the renunciations of spouse’s interests in marital trust and disclaimer_trust spouse will be deemed to have made a gift by spouse of spouse’s qualifying_income interest in marital trust under sec_2511 and a gift of all of the other_property and other interests in property then owned by marital trust other than spouse’s qualifying_income interest in marital trust under sec_2519 moreover after the renunciations spouse will not be deemed to have made a gift of the property held in marital trust under sec_2519 as a condition of the gift that will result from spouse’s renunciations of her interests in marital trust and disclaimer_trust child and child agreed in a net_gift agreement dated date that any and all gift_tax imposed on spouse’s gift of spouse’s qualifying_income interest under sec_2511 will be paid_by child and child and child and child will be personally and solely responsible for any such gift_tax liability thus based on the facts submitted and the representations made after the renunciations the amount_of_the_gift will be reduced by the gift_taxes paid or to be paid_by or recovered from child and child ruling sec_2702 provides that solely for the purpose of determining whether a transfer of an interest in trust to or for the benefit of a member of the transferor’s family is a gift and the value of such transfer the value of any interest in such trust retained by the transferor or any applicable_family_member as defined in sec_2701 shall be determined as provided in sec_2702 sec_2702 provides that the value of any retained_interest which is not a qualified_interest as defined in sec_2702 shall be treated as being zero and the value of any retained_interest that is a qualified_interest shall be determined under sec_7520 under sec_25_2702-2 the term retained means held by the same individual both before and after the transfer in trust plr-142493-14 pursuant to the order of court marital trust and marital trust will be separate trusts for all purposes as a result spouse’s interest in marital trust will be separate and distinct from her interest in marital trust therefore when spouse renounces her entire_interest in marital trust and disclaimer_trust spouse’s interest in marital trust is not treated as a retained_interest for purposes of sec_2702 accordingly based on the facts submitted and the representations made spouse’s renunciations of her interests in marital trust and disclaimer_trust will not result in spouse’s interest in marital trust being valued at zero under sec_2702 ruling sec_2044 provides that the value of the gross_estate shall include the value of any property in which the decedent had a qualifying_income_interest_for_life sec_2044 provides that sec_2044 applies to any property if-- a deduction was allowed with respect to the transfer of such property to the decedent under sec_2056 and sec_2519 did not apply with respect to a disposition by the decedent of part or all of such property when spouse renounces her entire interests in marital trust and disclaimer_trust spouse will be deemed to have made a transfer of all of the property of marital trust other than her qualifying_income interest therein under sec_2519 therefore based on the facts submitted and the representations made after spouse’s renunciations of her interests in marital trust and disclaimer_trust no part of the property deemed transferred under sec_2519 will be includible in spouse’s gross_estate under sec_2044 because of the application of sec_2044 except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter including the judicial modification of trust or the effect of the net_gift agreement as to any other beneficiary of trust further we express or imply no opinion on the federal tax consequences under sec_61 or sec_1001 of any aspect of any transaction or item discussed or referenced in this letter other than the judicial severance of marital trust into marital trust and marital trust the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-142493-14 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely karlene m lesho senior technician reviewer branch passthroughs special industries enclosures cc
